Citation Nr: 1109199	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  00-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for anxiety disorder.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to May 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2003 and June 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before a Veterans Law Judge via videoconference in January 2008.  A transcript of that hearing has been associated with the record.

In February 2008 the Board denied the Veteran's claims.  Subsequently, in May 2009, the Veteran's attorney and VA's General Counsel filed a joint motion with the United States Court of Appeals for Veterans Claims (Court) to vacate and remand the Board's decision.  A June 2009 Court order granted the motion, thereby vacating the Board's decision on the claims and remanding these matters to the Board for further review.  

Subsequently, in February 2010, the Board remanded the Veteran's claims to the RO so that he could be provided with a Travel Board hearing (per the Veteran's request).  In November 2010, the Veteran testified before an Acting Veterans Law Judge at the RO, and a transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran's service-connected anxiety disorder is currently assigned a 50 percent rating.  The Veteran seeks a higher rating.  In addition, the Veteran claims that he is unable to work due to his service-connected anxiety disorder.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.  

The Veteran was provided with a VA examination most recently in April 2006.  As noted above, in May 2009, the Veteran's attorney and VA's General Counsel filed a joint motion with the Court to vacate and remand the Board's decision, which was granted by the Court.  The parties agreed that the Board did not address the fact that the Veteran reported to the April 2006 VA examiner that his mental health symptoms had worsened.  The Board also acknowledges that the Veteran recently submitted an April 2009 private psychological evaluation report from D.B., Ph.D. (with a waiver of AOJ consideration) in which Dr. B. opined that the Veteran's symptoms of, among other things, anxiety had worsened since he was last evaluated in 2005.  In light of the above, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination to ascertain the current severity of his anxiety disorder before a decision can be made in the appeal.

Also, as noted in the May 2009 joint motion, the Veteran's claim for a rating in excess of 50 percent for his service-connected anxiety disorder is inextricably intertwined with the issue of entitlement to TDIU and, based thereon, the Board defers rendering a decision on the issue of TDIU until the development set forth below is completed.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of his service-connected anxiety disorder.  All appropriate testing should be carried out, to include an interview and a comprehensive mental status examination.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's anxiety disorder and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  The examiner should also opine as to whether, due to the Veteran's anxiety disorder, he is unable to secure or follow substantially gainful employment.  A Global Assessment of Functioning score should be assigned, and the examiner should explain the basis for such score.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Thereafter, readjudicate the Veteran's claims, to include the issue of entitlement to a TDIU.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished with an appropriate supplemental statement of the case and be provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________________
J. K. BARONE
Acting Veterans Law Judge
Board of Veterans' Appeals




_____________________________                  ___________________________
                U. R. POWELL                                      ROBERT E. SULLIVAN
            Veterans Law Judge		          Veterans Law Judge
        Board of Veterans Appeals		      Board of Veterans Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


